Bloodworth, J.
1. The instructions complained of in the motion for new trial are not erroneous when read in the light of the entire charge of the court, which covered all the issues raised, and, with the exception of slight verbal inaccuracies which were harmless, was full and fair.
2. The requests- to charge, so far as legal and pertinent, were covered by the general charge.
3. Where, on the trial of one indicted for murder, the evidence for the State showed that the deceased and the defendant had a quarrel at the home of the latter, and the latter procured a hickory stick and ordered the deceased, away, and the deceased .picked up a rock, threw it at the defendant, and struck him on the head, and then ran off, followed by the defendant, that the two passed out of the sight of the witnesses, who immediately thereafter heard licks and heard the deceased holier , “murder,” and, upon going to where he was in a briar-patch, found him dead, with his head beaten so that “a beefsteak could not have been beaten much worse,” and where the defendant admitted to a witness that he tried to kill deceased, and in his statement said, “I remember overtaking him and hitting him some, but it seemed like I was unconscious in some way; and I come back up home and I never had any idea I had killed him. . . I am not a murderer, but.I feel that a man should protect his house, and not let a man come and kill him and take him out,” “the case was not one depending wholly upon circumstantial evidence, and it furnished no ground for a new trial that the court failed_to charge the law touching such evidence.” Cliett v. State, 132 Ga. 36 (63 S. E. 626) ; Hicks v. State, 146 Ga. 221 (4) (91 S. E. 57) ; McElroy v. State, 125 Ga. 32 (2) (53 S. E. 759).
4. The evidence authorized the verdict, of voluntary manslaughter, anc the court did not err in refusing a new trial.

Judgment affirmed.


Broyles,. P. J., and Harwell, J., concur.